UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: November 1, 2007 (Date of earliest event reported) FORD MOTOR CREDIT COMPANY LLC (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of organization) 1-6368 38-1612444 (Commission File Number) (IRS Employer Identification No.) One American Road, Dearborn, Michigan 48126 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 313-322-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 140.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. Ford Motor Company'snews release datedNovember 1, 2007 concerning U.S. retail sales of Ford vehicles in October 2007, filed as Exhibit 99 to this report, is incorporated by reference herein. Item 9.01. Financial Statements and Exhibits. EXHIBITS Designation Description Method of Filing Exhibit 99 News release dated Filed with this Report November 1, 2007 of Ford Motor Company SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FORD MOTOR CREDIT COMPANY LLC (Registrant) Date:November 1, 2007 By: /s/C. M. MacGillivray C. M. MacGillivray Assistant Secretary EXHIBIT INDEX Designation Description Exhibit 99 News release dated November 1, 2007 of Ford Motor Company
